     Case: 1:16-cv-00945-MRB Doc #: 52 Filed: 07/11/19 Page: 1 of 2 PAGEID #: 353



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION (AT CINCINNATI)

RUTH ANN COOPER, D.P.M.,                       )    Case No. 1:16-cv-945
individually and as the representative of a    )
class of similarly-situated persons,           )    Judge: Hon. Michael R. Barrett
                                               )
        Plaintiff,                             )    PLAINTIFF’S NOTICE OF DECISION
                                               )    IN PDR NETWORK AND REQUEST TO
v.                                             )    LIFT STAY AND SET SCHEDULING
                                               )    CONFERENCE
NEILMED PHARMACEUTICALS, INC.,                 )
and JOHN DOES 1-5,                             )
                                               )
         Defendants.                           )


        Defendant NeilMed Pharmaceuticals, Inc. (“NeilMed Pharmaceuticals”) moved to stay

this action pending a decision from the United States Supreme Court in PDR Network, LLC v.

Carlton & Harris Chiropractic Inc., No. 17-1705. See Defendant NeilMed Pharmaceuticals,

Inc.’s Motion to Stay Action Pending United States Supreme Court’s Decision in Case that May

Decide Scope of “Advertising” Faxes under TCPA (Doc. 44). Plaintiff Ruth Ann Cooper, D.P.M.

(“Dr. Cooper”) did not oppose the Motion, and this Court granted the requested stay. See Order

(Doc. 51), p. 1 (“this matter shall be STAYED pending a decision in [PDR Network, LLC v.

Carlton & Harris Chiropractic Inc., No. 17-1705].”)(emphasis in original). This Court then

ordered the parties to notify it of the Supreme Court’s decision in PDR Network. See Order (Doc.

51), p. 1 (“The parties shall notify the Court within 14 days of the United States Supreme Court’s

decision in PDR Network.”)(emphasis in original).

        On June 20, 2019, the Supreme Court issued its decision in PDR Network, a copy of

which is attached hereto as Exhibit A. Accordingly, in compliance with the Court’s Order, Dr.
   Case: 1:16-cv-00945-MRB Doc #: 52 Filed: 07/11/19 Page: 2 of 2 PAGEID #: 354



Cooper hereby notifies the Court of that decision and, additionally, requests that this Court lift the

stay and set a case management conference to establish a new case schedule.

                                              Respectfully submitted,

                                              /s/Matthew E. Stubbs
                                              George D. Jonson
                                              Matthew E. Stubbs
                                              MONTGOMERY JONSON, LLP
                                              600 Vine Street, Suite 2650
                                              Cincinnati, OH 45202
                                              Phone: (513) 241-4722
                                              Fax: (513) 768-9227
                                              Email: gjonson@mojolaw.com
                                                     mstubbs@mojolaw.com

                                              Brian J. Wanca (pro hac vice)
                                              Ryan M. Kelly (pro hac vice)
                                              ANDERSON + WANCA
                                              3701 Algonquin Road, Suite 760
                                              Rolling Meadows, IL 60008
                                              Phone: 847-368-1500
                                              Fax: 847-368-1501
                                              Email: bwanca@andersonwanca.com
                                                      rkelly@andersonwanca.com

                                              Counsel for Plaintiff Ruth Ann Cooper, D.P.M.,
                                              individually and as the representative of a class of
                                              similarly-situated persons


                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 11, 2019, I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF system which will send notification of such filing to all attorneys of
record.

                                              /s/Matthew E. Stubbs
                                              MATTHEW E. STUBBS




                                                  2
